Citation Nr: 1502754	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbosacral strain for the period from May 27, 2007, to September 19, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which assigned an initial, noncompensable rating for lumbosacral strain.

In October 2009, the originating agency awarded the Veteran a 10 percent rating for his lumbosacral strain, effective September 20, 2009.  In March 2013, the Board determined that a rating of 10 percent is appropriate for the period from May 27, 2007, to September 19, 2009, and remanded the matter as to whether a rating in excess of 10 percent is warranted from September 20, 2009, to the present.  In a January 2014 decision, the Board denied a rating in excess of 10 percent for lumbosacral strain from September 20, 2009.

The Veteran appealed the March 2013 Board decision denying a rating in excess of 10 percent rating for lumbosacral strain from May 27, 2007, to September 19, 2009, to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a joint motion of the parties and remanded matter to the Board for action in compliance with the terms of the joint motion.

The Veteran did request a Board hearing by way of his VA Form 9 Substantive Appeal in March 2009.  He, however, failed to report to the scheduled hearing in October 2010.  He did not provide a reason or request that the hearing be rescheduled; thus, the Board deems the hearing request withdrawn.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.




FINDING OF FACT

From May 27, 2007, to September 19, 2009, the Veteran's lumbosacral strain was manifested by limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, but not by forward flexion limited to 30 degrees or less.


CONCLUSION OF LAW

From May 27, 2007, to September 19, 2009, the criteria for a rating of 20 percent, but not higher, for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding his claim in a March 2008 letter, prior to the August 2008 rating decision on appeal.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was been afforded an appropriate VA examination as to his lumbosacral strain during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will now address the merits of this claim. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

For the time period on appeal, the lumbosacral strain has been rated as 10 percent disabling under Diagnostic Code 5237, which utilizes the general rating formula for rating diseases and injuries of the spine.  There is no indication in the record that the Veteran's lumbosacral strain is manifested by incapacitating episodes, thus the formula for rating intervertebral disc syndrome based on incapacitating episodes is not applicable in this case.
   
Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2014) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2014) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2014) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  

Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Veteran's records between May 27, 2007, to September 19, 2009, show reports of back pain and tenderness, but do not include physical findings such as range of motion determinations.  See June 2009 and August 2009 VA outpatient treatment records.  

The Veteran was afforded one VA examination during the period relevant to this appeal.  On examination in April 2008, the Veteran reported intermittent persistent low back pain.  At the time, he estimated his back pain to be 5-6/10.  He denied any stiffness, fatigability or weakness.  He described the pain as constant and dull while at rest.  The Veteran reported flare-ups that occurred in cold and damp temperatures, after running for more than two minutes, climbing more than one flight of stairs, walking for more than a one mile, with frequent bending and stooping, and with standing more than five to ten minutes.  He reported that he had been unemployed for the last two months and had previously worked as a manager for a feather company for four years.  He said he was able to perform his job as manager but with some limitations.  The Veteran stated he would get flare-ups of back pain with frequent bending and stooping for more than 5 to 10 minutes.  He said he was able to perform his desk job despite low back pain.  

On physical examination there was no tenderness or spasm in the lumbar spine.  The Veteran's posture was erect and there was no loss of lumbar lordosis.  Muscle tone was normal in the low back area and there was no muscle atrophy.  Range of motion of the lumbar spine was to 90 degrees on flexion with pain beginning at 80 degrees.  Extension was limited to 20 degrees with pain beginning at 10 degrees.   Bilateral lateral flexion was limited to 20 degrees with pain beginning at 10 degrees.  Bilateral rotation was to 45 degrees with pain beginning at 30 degrees.  After three repetitions, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance; however, the examiner estimated an additional 30 to 40 percent functional impairment during periods of flare-up.  On neurological examination, there was no weakness or paresthesias in the lower extremities.  Muscle tone was normal and there was no muscle atrophy.  Motor strength, sensory, and reflex examinations were normal.  There were no incapacitating episodes in the prior twelve months.  An X-ray showed sacralization of the L5 vertebral body.  The diagnosis was lumbosacral strain, which was mildly active at the time of examination.

There is no additional evidence showing range of motion or other symptoms related to the Veteran's lumbosacral strain during the time period relevant to this appeal.  

Taking into account the Veteran's painful motion beginning at 80 degrees of forward flexion, the Veteran's lumbosacral strain did not result in 60 degrees or less of forward flexion motion.  The Veteran's range of motion was not reduced to any less than 80 degrees even on repetitive motion testing.

However, as noted above, the Veteran reported frequent flare-ups particularly while at work.  The examiner opined that the Veteran had an additional 30 to 40 percent limitation of function of daily activities during flare-ups of his lumbosacral strain.  Although the examiner failed to assess to what degree the Veteran's motion was limited during flare-ups, the Board will read this examination report in the light most favorable to the Veteran.  The Board, therefore, finds that there is a showing that the functional loss of the Veteran's thoracolumbar spine during times of flare-ups, despite the intermittent nature, combined with the level of spine motion and pain found on examination, warrants a higher rating of 20 percent from May 27, 2007, to September 19, 2009.  The VA examiner found that the Veteran had an additional 30 to 40 percent limitation of function during flare-ups.  The Veteran's forward flexion, reduced to 80 degrees due to pain, and reduced by 30 to 40 additional percent during flare-ups, is more than 30 degrees, but less than 60 degrees.  Thus, affording the Veteran the benefit of the doubt, a 20 percent rating is warranted for the period from May 27, 2007, to September 19, 2009.  A higher rating for this time period is not warranted because thoracolumbar spine motion is not limited, even with consideration of pain and flare-ups, to 30 degrees of flexion or less and ankylosis is not shown.

For these reasons, the Board finds that a rating of 20 percent, but not higher, for the period from May 27, 2007, to September 19, 2009, for the service-connected lumbosacral strain, is warranted.

V.  Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of 20 percent under any applicable diagnostic code for the low back disability.  

Consideration has been given to assigning a staged rating or further staged rating for the disability decided herein.  The criteria for a higher rating than that assigned for lumbosacral strain have not been met for any portion of the period of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected lumbosacral strain, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor his representative has suggested that a TDIU is warranted in this case.  Moreover, the 2008 VA examiner noted that the Veteran himself reported that he could work, albeit with limitations.  There is no suggestion in the record that his lumbosacral strain renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.





ORDER

The Board having determined that the Veteran's lumbosacral strain warrants a 20 percent rating and no more, from May 27, 2007, to September 19, 2009, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


